Citation Nr: 1434972	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his asthma resulted from exposure to toxins (specifically claimed to be anthrax) while stationed in Germany in April 1979 during an exercise when he was instructed to wear a gas mask for 12 to 14 hours.  The Veteran's military personnel records (MPRs) show he was stationed in Germany in April 1979.  Verification of the alleged exposure (including from research of unit histories) is necessary. 

Alternatively, the Veteran contends his asthma resulted from exposure to Agent Orange and other chemicals while he was stationed at Ft. McClellan, Alabama, when the disability presented as the pneumonia documented in his service treatment records (STRs).  The record shows he has a current diagnosis of asthma and that he was stationed at Fort McClellan during service.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides serving in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service for a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested at the location as alleged.  If the exposure is not verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The Board is aware that asthma is not listed in 38 C.F.R. § 3.309(e); nonetheless, that does not preclude the Veteran from substantiating his claim by affirmative evidence of a nexus if exposure is established.

The September 2009 VA examiner found it was less likely than not that the Veteran's asthma was related to his service, including his documented pneumonia therein, but did not address the Veteran's contentions that it is related to herbicide exposure at Ft. McClellan or toxin exposure while stationed in Germany.  A February 2010 statement from Dr. J. M. notes the Veteran's reports of exposure to a toxin in service and shortness of breath since discharge, and Dr. J. M. opines that the current asthma is more likely than not related to service.  Accordingly, another VA examination to secure an all-encompassing medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The Veteran's description of his service, and exposure to herbicides and all associated documents, should be forwarded to the Compensation and Pension Service, for review of the Department of Defense's (DOD) inventory of herbicide operations to determine if herbicides were used where and when the Veteran served, as alleged.  

2.  If such review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for verification.  The AOJ should also be asked to verity the Veteran's alleged exposure to toxins (requiring use of gas masks) while he was stationed in Ansbach, Germany in April 1979 (the scope of the search must be noted and must encompass records of unit histories).  

If they are unable to provide such information, they should be asked to identify the Agency or Department that can provide such information and the RO should follow up accordingly.  

3.  After the above development is completed, the AOJ should return the record to the September 2009 VA examiner for an addendum medical opinion encompassing all information added to the record since the prior opinion was offered.  Upon review of the record (including Dr. J. M.'s statement) the examiner should indicate whether the prior opinion warrants revision based on the additional information received.  The examiner should specifically comment on the opinion by Dr. J.M. (expressing, with rationale) agreement or disagreement. 

If the September 2009 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate physician for the opinion(s) sought.

The consulting provider must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

